Citation Nr: 0840210	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-36 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right eye with vision loss from a metal flake in the 
eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1974 to March 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that, in pertinent part, denied service 
connection for residuals of a right eye injury with vision 
loss from a metal flake in the eye. 


FINDING OF FACT

There is no evidence of an in-service right eye injury; the 
veteran's loss of vision was first shown many years following 
discharge from service, and is not otherwise related to any 
in-service disease or other incident of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a right eye injury with vision loss from a metal 
flake in the eye have not been met.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2006.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO sent another duty-to-
assist letter to the veteran shortly after the September 2006 
rating decision was issued.  The post-adjudicatory letter 
specifically notified the veteran regarding the assignment of 
effective dates and disability ratings for any grant of 
service connection.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations when necessary, obtained medical opinions as to 
the etiology and severity of disabilities when appropriate, 
and afforded the veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

The veteran's request for a VA eye examination to determine 
the likely etiology of the claimed vision loss with metal 
flake in the eye, was denied; however, no such examination is 
necessary in this case because there is no evidence of an in-
service eye injury and record does not reflect the presence 
of any vision loss or other eye condition until many years 
after discharge from service.  In disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records, including an optometry examination 
in September 1974 and the August 1976 discharge examination, 
are negative for complaints, findings or diagnosis of an eye 
injury.  Similarly, a post-service VA examination in August 
1977 indicates that the veteran eyes were normal.  

A VA outpatient record from February 2006 indicates that the 
veteran was legally blind and was severely visually impaired 
in both eyes.  Despite the current findings, the VA medical 
records do not provide a link between the current loss of 
vision and the alleged in-service right eye injury.  The 
veteran has been asked to provide evidence in support of his 
claim, but he has failed to do so.  VA's duty to assist is 
not a one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991).  

There is no evidence to support the veteran's assertion that 
he injured his eye during service.  Similarly, there is no 
evidence of record, other than the appellant's contentions, 
that his current right eye loss of vision with metal flake in 
the eye is related to any disease or injury incurred in or 
aggravated by service.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.   See Washington v. Nicholson, 19 Vet 
App 362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge).  The 
veteran is not competent to provide an opinion as to whether 
his current loss of vision, first shown in February 2006, is 
related to an in-service eye injury or other incident of 
service, nearly thirty years earlier.  

The credibility of the veteran's testimony and the lay 
statements must be weighed against the other evidence of 
record, including the objective finding showing no loss of 
vision until nearly thirty years after discharge from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a eye injury and/or 
disorder during service in this case is supported by 
affirmative evidence which tends to show that no eye injury 
was incurred during that time.  Such affirmative evidence 
consists of the separation examination report which showed 
normal vision and no indication of any in-service eye injury 
in the service medical records.  

Although the veteran insists that his loss of vision had its 
onset during service, the fact remains that the service 
medical records are silent as to any complaints, findings or 
diagnosis of an eye injury or vision loss, and the veteran 
has not provided any medical evidence dated prior to 2006 
that shows complaints, findings or diagnosis of vision loss.  
This is affirmative evidence that the veteran did not develop 
an eye disability during active duty.  Moreover, even if he 
did experience an eye injury in service, as he has stated, it 
is not necessarily the cause of his current vision loss, and 
there is no competent evidence showing that it is the cause.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002).

Absent evidence of an in-service eye injury and a nexus 
between the current eye disorder and service, the 
preponderance of the evidence is against the claim of service 
connection for residuals of a right eye injury with vision 
loss from a flake in the eye; there is no doubt to be 
resolved; and service connection is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for residuals of a right eye injury with 
vision loss from a metal flake in the eye is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


